 

 

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA

V.
DANIEL PALACIOS RODRIGUEZ,
a/k/a DANIEL HERNANDEZ;
ALEXANDRA GUZMAN-BEATO,
a/k/a SANDRA;
ELVIS PICHARDO HERNANDEZ;
JOSE DAVID REYES-GONZALEZ;
JUAN RUFINO MARTINEZ-DOMINGUEZ,
a/k/a CUIDO NEGRO; and
FATIMA VENTURA PEREZ,
a/k/a CHANEL

Defendants.

UNDER SEAL
No. 1:19-MJ-286

se OS OS SS _ WS OS

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Jeremy Obie, Special Agent of the Federal Bureau of Investigation (FBI),
Washington, D.C., Field Office, Northern Virginia Resident Agency, being duly sworn, depose

and state the following:

1. Your Affiant has been employed by the FBI since March 2016, and I am currently
assigned to the FBI Washington Field Office Child Exploitation and Human Trafficking
Taskforce. While employed by the FBI, I have investigated and participated in the execution of
search warrants and/or have sworn to affidavits in support of search warrants for federal criminal
violations related to counterterrorism, violent crime, international criminal enterprises, high
technology or cyber-crime, missing persons, and child exploitation. I have gained experience in
these violations by conducting investigations into sexual exploitation of children, as well as the
distribution and receipt of child pornography. I have received training in the area of child

pornography and child exploitation. Additionally, I have investigated and assisted in the

 

 
 

investigation of criminal matters involving: the sex trafficking of children, in violation of Title
18 United States Code, Section 1591; the sexual exploitation of children, in violation of Title 18,
United States Code, Sections 2251, 2252, 2252A, and 2422. Moreover, I am a federal law
enforcement officer authorized by the Attorney General to enforce violations of the laws of the
United States including but not limited to, Title 18, United States Code, Sections 1591, 2251,
2252, 2252A, 2422 and 2423. Prior to this assignment, I worked for the Department of Defense
as an Electrical Engineer. I have a Bachelors of Science and a Masters of Science in Electrical
Engineering.

2. The facts and information contained in this affidavit are based upon my personal
knowledge of the investigation, observations of other law enforcement officers and agents
involved in this investigation, and information provided by witnesses. All observations
referenced below that I did not personally make were relayed to me by the persons who made
such observations.

3. This affidavit contains information necessary to support probable cause for this
application. Because this affidavit is being submitted for the limited purpose of establishing
probable cause for this application, I have not included every detail known to the government.
Rather, | have set forth only those facts that I believe are necessary to establish probable cause.

4, I submit this affidavit in support of a criminal complaint and arrest warrant
charging DANIEL PALACIOS RODRIGUEZ (“RODRIGUEZ”), also known as “Daniel
Hernandez,” ALEXANDRA GUZMAN-BEATO (“GUZMAN-BEATO’”), also known as
“Sandra,” ELVIS PICHARDO HERNANDEZ (“HERNANDEZ”), JOSE DAVID REYES-
GONZALEZ (“REYES-GONZALEZ”), and JUAN RUFINO MARTINEZ-DOMINGUEZ

(“MARTINEZ-DOMINGUEZ”), also known as “Cuido Negro,” with sex trafficking of a

 

 
minor in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2), (c) and 2, along with conspiracy to engage
in sex trafficking of a minor in violation of 18 U.S.C. § 1594(c).

7 Additionally, I submit this affidavit in support of a criminal complaint and arrest
warrant charging FATIMA VENTURA PEREZ (“VENTURA”), also known as “Chanel”,
with coercion and enticement in violation of 18 U.S.C. §§ 2422(a) and 2, for knowingly
persuading, inducing, enticing or coercing ADULT VICTIM #1 to travel in interstate commerce
for purposes of prostitution.

RELEVANT STATUTES

6. 18 U.S.C. § 1591 prohibits the sex trafficking of children or any person by force,
fraud, or coercion. In relevant part, Section 1591 prohibits a person, in or affecting interstate
commerce, from knowingly recruiting, enticing, harboring, transporting, obtaining, maintaining,
patronizing or soliciting a person, having had a reasonable opportunity to observe the person or
knowing or in reckless disregard of the fact that the person has not attained the age of 18 years
old and will be caused to engage in a commercial sex act. 18 U.S.C. § 1594(c) prohibits
conspiracies to engage in such conduct.

Fe 18 U.S.C. § 2422(a) prohibits a person from knowingly persuading, inducing,
enticing, or coercing any individual to travel in interstate or foreign commerce to engage in
prostitution or in any sexual activity for which any person can be charged with a criminal
offense.

FACTUAL BACKGROUND ESTABLISHING PROBABLE CAUSE

8. Law enforcement is investigating the sex trafficking of a minor female by

multiple individuals when she was 14 and 15 years old [hereinafter Minor Victim], along with

the prostitution operation the individuals are engaged in.

 
 

 

9. Minor Victim is currently 15 years old with a date of birth in July, 2003.

10. | Minor Victim has run away from her home located in the Eastern District of
Virginia on numerous occasions. Most relevant to this affidavit, she ran away during the time-
frame of April 2018 to October 2018 and again around mid-January 2019.

Il. Law enforcement interviewed Minor Victim on multiple occasions. During the
course of these interviews, Minor Victim stated she met a male known as “John Doe # |.” John
Doe # | had sex with Minor Victim beginning when she was 14 years old. He had sex with her
multiple times and paid her money for the sexual activity. One day after engaging in commercial
sexual activity with Minor Victim, John Doe # | called his friend Daniel to transport Minor
Victim via a “private taxi” to where she needed to go.

12. Minor Victim identified Daniel via photographs on Facebook. Through the
photographic identification by Minor Victim, analysis of cell phone numbers, and other data, law
enforcement has identified “Daniel” as DANIEL PALACIOS RODRIGUEZ (hereinafter
“RODRIGUEZ”).

13. After transporting Minor Victim via the private taxi, RODRIGUEZ obtained her
contact information. He eventually told Minor Victim that he drove girls to various places for
sex. RODRIGUEZ explained to her how his operation worked and informed Minor Victim they
would split the money from the commercial sex acts. Soon after, Minor Victim began working in
prostitution for RODRIGUEZ.

14... RODRIGUEZ drove Minor Victim to multiple residences in Maryland for
purposes of prostitution. He also drove Minor Victim to a motel for commercial sexual activity.
The first day Minor Victim worked in prostitution with RODRIGUEZ, he required that she pay

him for gas through the money earned from prostitution. The second day Minor Victim worked

 

 
 

 

in prostitution with RODRIGUEZ, he required they split the commercial sex proceeds half-and-
half. RODRIGUEZ obtained the customers for Minor Victim and coordinated prostitution dates
through his cell phone. He also provided condoms for the prostitution encounters. Minor
Victim also recounted a time when RODRIGUEZ engaged in sexual intercourse with Minor
Victim in exchange for money.

LS, After Minor Victim began working for RODRIGUEZ in prostitution,
RODRIGUEZ connected a woman named “Sandra” with Minor Victim. Rodriguez indicated
to Minor Victim he obtained females to work in prostitution for Sandra.

16. | Through photograph identification by Minor Victim, analysis of cell phone
numbers provided by Minor Victim, and other data, law enforcement has identified “Sandra” as
ALEXANDRA GUZMAN-BEATO (hereinafter “GUZMAN-BEATO”).

17. After RODRIGUEZ connected GUZMAN-BEATO with Minor Victim,
GUZMAN-BEATO requested photographs of Minor Victim. Once GUZMAN-BEATO
approved of the pictures sent by Minor Victim, GUZMAN-BEATO told Minor Victim she
would send someone over to pick her up. She sent a man named “Elvis” to pick up Minor
Victim in Maryland and transport her to the Red Roof Inn in Alexandria, Virginia to work in
prostitution. Upon arrival at the Red Roof Inn, Elvis walked Minor Victim to the hotel room that
GUZMAN-BEATO had booked.

18. | Minor Victim provided law enforcement photographs of the man she knew as
Elvis. In some of the photographs, Elvis is seen driving Minor Victim in a car. Elvis has a
distinct tattoo on his arm. Additional photographs show Minor Victim outside of Elvis’s car, a

white Honda, with a Maryland license plate. Further investigation by law enforcement of the

 
 

 

license plate, car, photographs, Facebook, and other information has revealed that Elvis is a man
named ELVIS PICHARDO HERNANDEZ (hereinafter referred to as HERNANDEZ).

19. After arriving at the Red Roof Inn in Alexandria, Virginia, Minor Victim began
working in prostitution. Minor Victim worked in prostitution in the hotels GUZMAN-BEATO
rented when she was both 14 and 15 years old. There were additional females who also lived
and worked in prostitution at the hotels that GUZMAN-BEATO rented. The only days off for
the females who worked in prostitution for GUZMAN-BEATO were during the week of their
menstrual periods.

20. Minor Victim stated GUZMAN-BEATO often only rented one hotel room so two
of the girls would have to hide in the bathroom while the other engaged in sexual acts. Minor
Victim worked out of various hotels, including the Red Roof Inn and Days Inn in Alexandria,
Virginia.

21. Every few days, GUZMAN-BEATO would come to the hotels to collect the
money. GUZMAN-BEATO would split the money 50/50 with the girls. On occasion
HERNANDEZ would also collect money from the girls for GUZMAN-BEATO. At times,
GUZMAN-BEATO and HERNANDEZ would come over in the same car together.
GUZMAN-BEATO would also bring condoms, lubricant, and hygiene products for the girls to
use. Minor Victim also recounted that HERNANDEZ occasionally drove Minor Victim to the
store to pick up condoms and lubricant.

22. Minor Victim stated GUZMAN-BEATO posted ads on the internet utilizing
pictures of young females that looked similar to the girls who were working for her. When men

responded to the ads either via GUZMAN-BEATO’s phone number 347-317-0979 (hereinafter

 

 
 

 

“the 0979 number”) or GUZMAN-BEATO’s email address, crzysex69@gmail.com,
GUZMAN-BEATO would direct the men to the hotel and the specific room.

23. U.S. State Department records revealed that GUZMAN-BEATO was a
naturalized U.S. Citizen from the Dominican Republic. On her 2016 U.S. Passport application,
GUZMAN-BEATO provided the 0979 number and email address, crzysex69@gmail.com.
Additionally, in 2019, law enforcement queried the 0979 number in various law enforcement and
open source databases. The 0979 number was linked to several online escort advertisements for
the Washington D.C. and New York areas. These advertisements were seen on various websites
to include: www.escortindex.com, www.cityxguide.com, www.eroticmonkey.com, and
www.yesbackpage.com. The advertisements depicted photos of unidentified females in erotic
poses and listed both the 0979 number and email address of crzysex69@gmail.com as a method
of contact for the above referenced escort advertisements.

24. Minor Victim stated GUZMAN-BEATO set up a text notification system where
she would text the girls the words “Green Light” if the client was a normal customer and she
would text the words “Red Light”, which meant use caution. “Red Light” was used for situations
when there was a new customer that had never been seen before, or. GUZMAN-BEATO was
unsure if it was law enforcement.

25. Minor Victim further recounted a time when HERNANDEZ paid Minor Victim
for sexual intercourse while near the Prince George’s County Plaza Mall. Thereafter,
HERNANDEZ drove Minor Victim to a hotel in Virginia that GUZMAN-BEATO obtained for
her to work in prostitution.

26. RODRIGUEZ continued to talk with Minor Victim on a regular basis. While

Minor Victim was working in prostitution in a hotel room obtained by GUZMAN-BEATO,

 

 
RODRIGUEZ brought one of his friends over to the hotel to have commercial sex with Minor
Victim.

Ot. On January 17, 2019, an HSI Task Force Officer, acting in an undercover
capacity, texted the 0979 number to further investigate GUZMAN-BEATO’s involvement in
prostitution and the sex trafficking of minors. During the conversation, the undercover officer
set up a prostitution date. The user of the 0979 number provided the location for the prostitution
date by texting “6/00 Richmond hwy Alexandria va 22303.” A query of this address ties back to
the Days Inn in Alexandria, Virginia.

28. On January 24, 2019, law enforcement received records from the Red Roof Inn,
Corporate Headquarters in response to a subpoena. Red Roof Inn records indicated that
GUZMAN-BEATO was a guest at the Red Roof Inn property located at 5975 Richmond Hwy,
Alexandria, VA on April 5, 2018 to April 7, 2018 and returned as an extended stay guest from
April 18, 2018 to July 24, 2018. The reservation showed the following detailed information:
Alexandrea Guzman (as spelled on the reservation), 712 W. 175" Street, New York, NY 10033,
crzysex69(@gmail.com, 347-317-0979 (the 0979 number).

29. Asearch warrant on GUZMAN-BEATO’s Facebook account revealed her
discussing prostitution activity with a female known to the United States. Specifically, on or
about April 3, 2018, a conversation occurred between GUZMAN-BEATO and the female
regarding “outcalls,” a customer, and posting another ad. Based on your affiant’s training and
experience, an “outcall” is when a female engaged in prostitution goes to a customer’s location

for purposes of commercial sex. An “incall” is where a customer goes to the female’s location

for purposes of commercial sex.

 
 

 

30. Additionally, a search warrant on GUZMAN-BEATO’s crzysex69(@gmail.com
email account revealed numerous receipts for various online websites known to host prostitution
advertisements, including Backpage.com and cityxguide.

31. During the investigation, law enforcement obtained a cell phone belonging to
Minor Victim. Minor Victim showed law enforcement photographs depicting RODRIGUEZ
with Minor Victim. Specifically, Minor Victim took “‘selfies” to include images of
RODRIGUEZ driving her, along with two men who paid her for commercial sex. Minor Victim
also showed law enforcement pictures of HERNANDEZ driving Minor Victim, and showed the
two of them together in a parking lot that Minor Victim recalled was by a hotel.

32. While analyzing what phone number RODRIGUEZ used, law enforcement
has probable cause to believe RODRIGUEZ used phone number 240-801-1721 (the 1721
number) based on Minor Victim’s statements and a review of her cell phone communications,
where she discussed working in prostitution for one of RODRIGUEZ?’s friends. Additionally,
law enforcement obtained a search warrant on RODRIGUEZ?’s Facebook account on March 8,
2019. A review of his Facebook search warrant return tied to RODRIGUEZ lists one of the
verified cell phone numbers associated with him as the 1721 number.

33: Additionally, on or about January 29, 2019, law enforcement obtained a Pen
Register Trap and Trace Device Order for GUZMAN-BEATO’s WhatsApp account associated
to her cell phone number 347-317-0979. The records obtained pursuant to the order show her
communicating with RODRIGUEZ on the 1721 number 90 times. Also, cellular phone toll
records obtained during the course of the investigation revealed GUZMAN-BEATO, utilizing

the 0979 number, communicated with RODRIGUEZ on the 1721 number 259 times.

 

 
 

34. Law enforcement has probable cause to believe HERNANDEZ uses number
443-318-3394 (the 3394 number). A review of subscriber and toll records obtained on May 24,
2019 reveals that the 3394 number is registered to Elvis Pichardo Hernandez. Additionally,
law enforcement obtained a search warrant on HERNANDEZ?’s Facebook account on March 8,
2019. A review of his Facebook search warrant return lists one of HERNANDEZ’s verified cell
phone numbers as the 3394 number. HERNANDEZ also provided the 3394 number to multiple
friends on Facebook message communications.

35. Areview of all phone records obtained during the investigation revealed
HERNANDEZ, utilizing the 3394 number, communicated with GUZMAN-BEATO on the
0979 number on several occasions.

36. In early January 2019, Minor Victim was residing at home and attending school
again in the Eastern District of Virginia. On or about January 4, 2019, RODRIGUEZ contacted
Minor Victim through the communication platform WhatsApp telling her that he had a friend
that she could make money with. RODRIGUEZ contacted Minor Victim using WhatsApp with
the phone number 240-801-1721 (the 1721 number). RODRIGUEZ gave Minor Victim the
number of his friend, later identified by law enforcement as JOSE DAVID REYES-
GONZALEZ (hereinafter referred to as REYES-GONZALEZ). The number RODRIGUEZ
provided for REYES-GONZALEZ was 240-877-6963 (the 6963 number). RODRIGUEZ told
Minor Victim to contact REYES-GONZALEZ. RODRIGUEZ then instructed Minor Victim
not to say anything to REYES-GONZALEZ about court or the police.

37. On or about January 5, 2019, Minor Victim told RODRIGUEZ over WhatsApp
that REYES-GONZALEZ was asking for pictures of Minor Victim. RODRIGUEZ then sent

pictures to Minor Victim of various females posing either naked or in lingerie type clothing.

 

 
 

 

 

RODRIGUEZ told Minor Victim not to tell REYES-GONZALEZ that he sent Minor Victim
tryout/sample pictures.

38. Around the same time period, Minor Victim sent REYES-GONZALEZ 4
pictures of herself posed in a sexual manner over WhatsApp. In two of the photos, she is only
wearing underwear and appears nude from the waist up.

39. After receiving the photographs from Minor Victim, REYES-GONZALEZ told
her over WhatsApp messaging that he approved and that he would let her know when he has
availability for her to work in prostitution.

40. On or about January 11, 2019, REYES-GONZALEZ asked Minor Victim over
WhatsApp messaging if she could work in prostitution that weekend, and Minor Victim agreed.
Minor Victim also asked REYES-GONZALEZ if he could buy the “chocolates” for her. Based
on your affiant’s training and experience, your Affiant believes that “chocolates” are a code word
for condoms. Additionally, during an interview with Minor Victim, she confirmed that
“chocolates” was a code word for condoms.

41. REYES-GONZALEZ told Minor Victim that she would get everything she
needed at the work location. REYES-GONZALEZ then sent her the address of 9100 Elaine
Court, Laurel MD, where she was to be on Sunday, January 13, 2019. On January 13, 2019,
REYES-GONZALEZ told Minor Victim over WhatsApp messaging to contact him on his other
cellphone at 929-476-1063.

42. In or around the same time period in January 2019, Minor Victim asked an
acquaintance if she could go to his house in Maryland. The individual agreed to pick her up and
take her to his house in Maryland. Minor Victim spent the night at the individual’s house. The

following day Minor Victim stated that she sent her location to REYES-GONZALEZ and he

 

 

 
 

 

then sent a man to pick her up. Minor Victim stated that around 7:00 pm a man in a large pickup
truck came to get her. He then took her to get food and then took her to an apartment (located at
9102 Elaine Court, X2, Laurel, MD).

43. When they arrived at the apartment, Minor Victim stated that an individual later
identified by law enforcement as JUAN RUFINO MARTINEZ-DOMINGUEZ (hereinafter
referred to as MARTINEZ-DOMINGUEZ) was waiting for them at the door. Minor Victim
stated MARTINEZ-DOMINGUEZ began to yell at her for being late and made her take a
shower.

44. Minor Victim and MARTINEZ-DOMINGUEZ smoked hookah in the apartment
that night. Later that night, REYES-GONZALEZ arrived at the apartment.

45. MARTINEZ-DOMINGUEZ, REYES-GONZALEZ, and Minor Victim ate
dinner together at the apartment. _ REYES-GONZALEZ explained how the prostitution
business worked with the card system and customers. REYES-GONZALEZ explained that if
the card had a number on it, it was a $40 service, if it didn’t have a number on it, it was a $50
service. White males and black males had to pay $50 and Hispanics had to pay $40. REYES-
GONZALEZ stated they had a large organization.

46. Later that night, MARTINEZ-DOMINGUEZ and REYES-GONZALEZ
engaged in sexual intercourse with Minor Victim.

47. On January 12, 2019, a BOLO [“Be on look out” alert was published by law
enforcement for Minor Victim as an endangered missing juvenile.

48. On January 14, 2019, law enforcement located and recovered Minor Victim from

an apartment unit located at 9102 Elaine Court, #X2, Laurel, Maryland.

12

 

 

 
 

 

49. While recovering Minor Victim, law enforcement conducted a protective sweep of
the residence. During this protective sweep, law enforcement recovered an adult female who was
in an additional room in the apartment. (hereinafter Adult Victim # 1). A search warrant was
obtained for the apartment.

50. Minor Victim and Adult Victim #1 were interviewed on multiple occasions by law
enforcement. Minor Victim and Adult Victim #1 informed law enforcement that numerous men
engaged in sexual activity with them in exchange for money while at the apartment in Maryland.
Minor Victim and Adult Victim #1 identified photographs of MARTINEZ-DOMINGUEZ and
REYES-GONZALEZ as individuals who were at the apartment coordinating the prostitution
activities.

a1, During their time at the apartment, Minor Victim and Adult Victim #1 saw
MARTINEZ-DOMINGUEZ collect the money from customers and place the money in a red
pouch he wore around his waist. The females were provided condoms, lubricant, and rubbing
alcohol. They were informed the proceeds would be split 50/50.

52. Adult Victim #1 explained she knew she was going to the apartment to engage in
prostitution but did not know the manner in which the prostitution operation would be conducted
prior to arriving at the apartment. Adult Victim #1 stated she began working in prostitution
around 10:00 am that day. She engaged in sexual activity with numerous men and felt sore and
exhausted. She had not been provided a timely lunch or water. She expressed her concerns to
MARTINEZ-DOMINGUEZ and he informed her she had to keep working until 11:00 pm. By
3:00 pm, MARTINEZ-DOMINGUEZ finally provided her with lunch in the kitchen. During
that time, multiple customers were waiting in the living room area for additional prostitution

dates. At one point during that day, Adult Victim #1 began to cry in the presence of a customer.

 

 

 
 

 

 

53. Minor Victim and Adult Victim # 1 informed law enforcement that shortly before
law enforcement arrived at the apartment, MARTINEZ-DOMINGUEZ and REYES-
GONZALEZ were at the apartment but had stepped out to take out the trash.

54. While law enforcement searched the apartment pursuant to a search warrant,
evidence of prostitution was photographed and seized at the apartment, including night stands in
two bed rooms containing condoms, lubricant, hand sanitizer, rubbing alcohol, and/or paper
towels. Law enforcement also recovered multiple large boxes of condoms and baby wipes in the
apartment, along with two clock timers and hand-written notes indicative of tabs being kept of
customers. Additionally, law enforcement recovered cash tips and the cards described by Minor
Victim and Adult Victim #1. Law enforcement also photographed a hookah lamp.

55. Subsequent to the search warrant executed on the apartment located at 9102
Elaine Court, #X2, Laurel, Maryland, law enforcement recovered multiple cell phones from the
apartment. Search warrants were obtained to search the cell phones. Based on a review of the
phones and/or statements of Minor Victim and Adult Victim #1, the evidence indicates the
phones belonged to Minor Victim, Adult Victim #1, and MARTINEZ-DOMINGUEZ (410-
279-8136).

56. | Upon review of Minor Victim’s cell phone, law enforcement discovered a video
depicting Minor Victim and MARTINEZ-DOMINGUEZ smoking what appears to be hookah
together inside of what appears to be the apartment where the Minor Victim was recovered by
law enforcement.

57. The cell phone associated with phone number 410-279-8136 appeared to belong
to MARTINEZ-DOMINGUEZ because law enforcement found, for example, numerous images

of what appear to be self-taken images of MARTINEZ-DOMINGUEZ in the phone, and

 

 

 
 

 

images of him and what appear to be his children and the mother of his children. Additionally,
there was a photograph taken September 15, 2018 of an International Boarding Pass that
depicted the full name of MARTINEZ-DOMINGUEZ, his date of birth, and Dominican
Republic home address.

58. | Law enforcement also found a wire transfer receipt in the phone above from
JOSE DAVID REYES-GONZALEZ to a female in the Dominican Republic. Additionally, law
enforcement recovered photographs and videos of MARTINEZ-DOMINGUEZ and REYES-
GONZALEZ together. Law enforcement located and confirmed REYES-GONZALEZ’s
identification from a picture on an HSI database.

59. Upon the recovery of Adult Victim #1 from the apartment in Maryland, she
provided her cell phone, 786-675-2083, to law enforcement. When analyzing the contents of
Adult Victim #1’s cell phone, a WhatsApp contact for 240-970-2385 (the 2385 number) was
saved on her phone under the name “Cuido Negro” with a photo image attached. Adult Victim
#1 identified the individual in the photo to be the individual known to law enforcement as
MARTINEZ-DOMINGUEZ.

60. | When analyzing the contents of Adult Victim #1’s phone, investigators found
communications between Adult Victim #1 and 646-953-4283 (the 4283 number) where Adult
Victim #1 reached out to the user of the 4283 number, who goes by the name Chanel. The
communications began on or about January 5, 2019. Adult Victim #1 asked Chanel if she had
any openings for Adult Victim #1 to work. Chanel then asked Adult Victim #1 to send pictures
so that Chanel could see if Adult Victim #1 was suitable. Adult Victim #1 then sent 4 pictures of

herself to Chanel, 3 of which she is only wearing panties.

 

 
 

 

61. | Chanel approved, then Adult Victim #1 and Chanel decided that Adult Victim #1
would come to Maryland on January 13, 2019. Chanel told Adult Victim #1 to buy a plane
ticket to arrive at Ronald Reagan Washington National Airport. Chanel informed Adult Victim
she had to buy the ticket to make sure she could trust her.

62. On or about January 7, 2019, Adult Victim #1 sent Chanel a screenshot of her
flight confirmation. Adult Victim #1’s flight was reserved for American Airlines leaving Miami
International Airport on January 13, 2019 at 8:30 am and arriving at Ronald Reagan Washington
National Airport at 12:55 pm. Regan National Airport is located in the Eastern District of
Virginia.

63. Additional messages indicate Chanel sent Adult Victim #1 the same address
REYES-GONZALEZ sent Minor Victim, 9100 Elaine Court, Laurel, MD. Additionally, Chanel
sent Adult Victim #1 the number 240-970-2385 (the 2385 number) to call once she arrived.
Chanel informed Adult Victim #1 the “tools for work” would be provided to her upon her arrival.

64. Lease paperwork was obtained for the apartment at 9102 Elaine Court, #X2,
Laurel, Maryland indicating that the lease holder for the apartment in question was Fatima
Ventura (VENTURA), who had been leasing the apartment since April 17, 2017. On the rental
application, VENTURA provided email address, fatimaventural 723(@gmail.com, as one of her
points of contact. Law enforcement also obtained VENTURA’s passport application.
VENTURA’s full name on her passport application is FATIMA ZAYRA VENTURA PEREZ.
On the passport application, Ventura provided an email address as chanell723@hotmail.com.
Law enforcement has probable cause to believe that VENTURA is “Chanel.”

65. | Law enforcement obtained a court authorized search warrant for email address

fatimaventural723@gmail.com. Subsequent to the search warrant conducted on this email

 

 
 

 

account, law enforcement found an email communication sent from Charter Communications on
April 26, 2017 regarding the installation of a digital phone and high speed internet. The service
address and name listed for service on the email is, Zira Aleman, 11448 Dalian Ct #2, Flushing,
New York 11356. Charter Communications stated in the email they would contact the resident |
hour prior to the appointment via 646-953-4283 (the 4283 number). The 4283 number is the
same number found on ADULT VICTIM #1’s phone tied to Chanel.

66. Additionally, within the email account fatimaventural 723@gmail.com, were
numerous images of females in lingerie type clothing posing in a sexually explicit manner or
laying on a bed. There were also images that appeared to be combined for prostitution
advertisements based on my training and experience. For example, there were images where two
different females were combined and pictured in a split screen with words depicted on each side
of the image stating where the female was from, i.e. Colombia, Puerto Rico.

67. Additionally, while viewing the email account fatimaventral 723@gmail.com, law

 

enforcement found a screenshot of a video communication between VENTURA and REYES-
GONZALEZ depicting both of their faces.

68. Based on the facts outlined above, there is probable cause to believe that between
April 2018 to January 13, 2019, DANIEL PALACIOS RODRIGUEZ (“RODRIGUEZ”), also
known as “Daniel Hernandez,” ALEXANDRA GUZMAN-BEATO (“GUZMAN-BEATO”),
also known as “Sandra,” ELVIS PICHARDO HERNANDEZ (“HERNANDEZ”), JOSE
DAVID REYES-GONZALEZ (“REYES-GONZALEZ”), and JUAN RUFINO
MARTINEZ-DOMINGUEZ (“MARTINEZ-DOMINGUEZ”), also known as “Cuido

Negro,” engaged in the sex trafficking of a minor in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2),

 

 
 

U.S.C. § 1594(c).

§ 2422(a) and 2.

(c) and 2, along with a conspiracy to engage in the sex trafficking of a minor in violation of 18

69. Based on the facts outlined above, there is also probable cause to believe that
from on or about January 5, 2019 through January 13, 2019, FATIMA VENTURA-PEREZ
(VENTURA), also known as “Chanel”, knowingly persuaded, induced, or enticed ADULT

VICTIM #1 to travel in interstate commerce for purposes of prostitution in violation of 18 U.S.C.

pS

 

Jer

 

Is]
Michael S. Nachmanoff a
i dae

Honorable Michael S. Nachmanoff
United States Magistrate Judge

18

 

 

y Obie

Spetial Agent
Federal Bureau of Investigation

Sworn and subscribed to before me this 4 Gay of June 2019.

 
